Exhibit 10.20

 

THIRD AMENDMENT
TO
SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 31st day of July, 2008, by and between
Silicon Valley Bank (“Bank”) and QUICKLOGIC CORPORATION, a Delaware corporation
(“Borrower”) whose address is 1277 Orleans Drive, Sunnyvale, California
94089-1138

 

RECITALS

 

Borrower and Bank have previously entered into that certain Second Amended and
Restated Loan and Security Agreement dated as of June 30, 2006 (as amended by
that First Amendment to Second Amended and Restated Loan and Security Agreement
dated June 27, 2007, and that Second Amendment to Second Amended and Restated
Loan and Security Agreement dated June 27, 2008, and as the same may from time
to time be further amended, modified, supplemented or restated, collectively,
the “Loan Agreement”).

 

A.            Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

 

B.            Borrower has requested that Bank amend the Loan Agreement to
extend both the Second Equipment Availability End Date and the Revolving
Maturity Date as more fully set forth herein.

 

C.            Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.             Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.             Amendments to Loan Agreement.

 

2.1       Section 6.8 (Financial Covenants).     Section 6.8(i) is amended in
its entirety and replaced with the following:

 

(i)            Tangible Net Worth. A Tangible Net Worth of at least $28,000,000;
provided however, commencing as of June 27, 2008, Bank shall not measure and

 

1

--------------------------------------------------------------------------------


 

Borrower shall not be required to comply with this Section 6.8(i) until such
time as the earlier of (a) Bank and Borrower agreeing to and executing a further
amendment to the Loan Agreement setting forth a new minimum Tangible Net Worth
covenant amount, and (b) August 31, 2008.

 

2.2         Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

 

“Second Equipment Availability End Date” is the period of time from the Second
Equipment Line Closing Date through August 31, 2008.

 

“Revolving Maturity Date” is August 31, 2008.

 

3.           Limitation of Amendments.

 

3.1         The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

 

3.2         This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

4.           Representations and Warranties.     To induce Bank to enter into
this Amendment, Borrower hereby represents and warrants to Bank as follows:

 

4.1         Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

4.2         Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

4.3         The organizational documents of Borrower delivered to Bank on the
Closing Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

4.4         The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

2

--------------------------------------------------------------------------------


 

4.5         The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

4.6         The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

 

4.7         This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

5.           Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

6.           Effectiveness. This Amendment shall be deemed effective on July 31,
2008.

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

BORROWER

 

 

Silicon Valley Bank

QuickLogic Corporation

 

 

 

 

 

 

 

By:

/s/ Robert Hartinger

 

By:

/s/ Carl M. Mills

 

Name:

Robert Hartinger

 

Name:

Carl M. Mills

 

Title:

Managing Director

 

Title:

VP Finance & CFO

 

 

--------------------------------------------------------------------------------